McCarran, C. J.,
concurring:
I concur.
The witness McGraw, to whose testimony defendant objected on the ground that he was a coconspirator, was at the time of the trial a codefendant. The question raised by the assignment of appellant in this respect is as to the competency of a coconspirator to give testimony against his fellow conspirators as to facts within his personal knowledge bearing on the conspiracy.
Under the provisions of our criminal practice act (Rev. Laws, 7180, 7451), a coconspirator may be a competent witness against his fellow conspirators. On two occasions this court has passed upon this question. In the case of State v. Douglas, 26 Nev. 196, 65 Pac. 802, 99 Am. St. Rep. 688, it was held that, even though it was shown or admitted that a witness was an accomplice, that fact does not render him incompetent to give testimony under our statute. In the case of State v. Tranmer, 39 Nev. 142, 154 Pac. 80, the holding was to the same effect. The right of the prosecution to have testimony of this character go to the jury depends entirely on how such testimony may be corroborated by evidence coming from other than coconspirators or accomplices.
At the time of presenting McGraw as a witness, it appears from the record that the state had already proven the commission of the offense charged in the information. It had offered evidence establishing the circumstances and conditions under which the crime *216was committed. Evidence had been presented as to a transaction between the witness McGraw and the defendant Beck, in which the latter had secured a weapon from the former. The testimony tended to show contradictory statements made by Beck to the witness McGraw as to the purpose for which he secured the weapon, one being that he and his partner Kuhl wanted to go hunting. In a statement made by the appellant to McGraw after he had obtained possession of the gun,' it appears that he said that he had given the gun to his partner Kuhl, and that he and his partner were going to hold up the stage. Other statements made by Beck were brought forth in the testimony of McGraw, one being that he (McGraw) was to keep still or he would be killed; and a statement made after the commission of the crime was to the effect that the stage had been held up and the driver killed.
As I read the record, it appears to me that under the rule requiring the establishment of a conspiracy as a foundation for the admissibility of the statements of a coconspirator, the testimony of McGraw was admissible at the time at which it was offered. The rule contended for by appellant is not one which requires the proving of a conspiracy beyond a reasonable doubt before the testimony of a coconspirator may be admitted. What the rule requires is that the testimony of a coconspirator shall be preceded by proof of an existent conspiracy; that is, there must be proof of a common plan or scheme preexisting, the consummation of which was the public offense with which the party on trial stands accused. The preconceived plan or scheme may have had as its object the commission of one crime, but its consummation may have resulted in another, as murder may result from an attempt to carry out a conspiracy to rob, but on a trial for either crime the evidence of a coconspirator is admissible against his fellow conspirators when such evidence is confined to the acts, utterances, and conduct of the latter. The *217testimony of the coconspirator may, and in fact often does, support the proof of the existence of the conspiracy. In this, as in any other phase of the case, the testimony of the coconspirator must be corroborated. There is a wide difference between evidence which discloses only the declarations of the witness as a cocon-spirator and evidence given by a coconspirator as to facts and circumstances bearing on the conspiracy or as to statements made by his fellow conspirator prior to the consummation of the act for which the conspiracy was formulated.
It is contended by appellant that the .statements testified to by the witness McGraw as having been made by Beck showed only a knowledge by the latter of an intended crime or a knowledge by the latter of a completed crime. The statements testified to by McGraw as having been made by Beck disclosed a knowledge by the latter of an intended crime in which he (Beck) was to participate. It also disclosed a knowledge by Beck of a consummated crime in which he did participate, at least to the extent of aiding and abetting. The declarations testified to by the witness McGraw as having been made to him by the defendant were admissible, being against the maker of such declarations, and properly a part of the res gestae.